Exhibit 10.8




SECURITY AGREEMENT




This Security Agreement (this “Agreement”) is made and entered into effective as
of December 1, 2011, by HEALTH ENHANCEMENT PRODUCTS, INC., a Nevada corporation
(“Borrower”) in favor of HEP INVESTMENTS LLC, a Michigan limited liability
company (“Secured Party”).




Recitals:




A.

Borrower has delivered to Secured Party a certain Senior Secured Convertible
Promissory Note, dated as of the date of this Agreement, in the original
principal amount of Two Million Dollars ($2,000,000.00) (as amended, restated or
otherwise modified from time to time, the “Note”).




B.

As security for the payment and performance of the indebtedness, and all other
obligations of Borrower, under the Note (collectively, the “Obligations”), the
Secured Party has required that Borrower execute and deliver this Agreement.




C.

Borrower has agreed to secure the Obligations by granting Secured Party a
security interest in the Collateral (as defined below).




Agreements:




NOW, THEREFORE, in consideration of the Recitals and the covenants and
agreements contained in this Agreement, Borrower hereby agree as follows:




1.

Security Interest.  To secure payment of the Obligations, Borrower hereby grants
to Secured Party a continuing security interest in and to all of Borrower’s
rights, title and interest in and to all of its property of any kind or
description, tangible and intangible personal property, assets and rights,
wherever located, whether now existing or owned or hereafter arising or acquired
and the proceeds and products therefrom, including, without limitation, the
following (collectively, the “Collateral”):




(a)

All Accounts, including, without limitation, accounts receivable, insurance
receivables and prepaid premiums, if any, and all Goods whose sale, lease or
other disposition has given rise to Accounts and have been returned to, or
repossessed or stopped in transit by, Borrower, or rejected or refused by an
Account Debtor;




(b)

All Chattel Paper, including, without limitation, Electronic Chattel Paper and
liens and lien rights on customer property; Documents; Instruments, including,
without limitation, Promissory Notes; Letter of Credit Rights and proceeds of
letters of credit; Supporting Obligations; Liabilities secured by real estate;
Commercial Tort Claims and General Intangibles, including, without limitation,
Payment Intangibles and Software;




(c)

All Inventory, including, without limitation, raw materials, work in process,
materials and finished goods leased by Borrower as lessor or held for sale or
lease or furnished or to be furnished under contracts of service or used or
consumed in a business;




(d)

All Goods and all Equipment;




(e)

All Securities, Investment Property and Deposit Accounts;




(f)

All products of, additions and accessions to, and substitutions, betterments and
replacements for the foregoing property;




(g)

All sums at any time credited by or due from Secured Party to Borrower;




(h)

All property in which Borrower has an interest now or at any time hereafter
coming into the possession or under the control of Secured Party or in transit
by mail or carrier to or from Secured Party or in possession of or under the
control of any third party acting on Secured Party’s behalf without regard to
whether Secured Party received the same in pledge, for safekeeping, as agent for
collection or transmission or otherwise or whether Secured Party has
conditionally released the same (excluding, nevertheless, any of the foregoing
property of Borrower which now or any time hereafter is in possession or control
of Secured Party under any written trust agreement wherein Secured Party is
trustee and Borrower is trustor); and




(i)

All Proceeds (whether Cash Proceeds or Noncash Proceeds) of the foregoing
property, including, without limitation, proceeds of insurance payable by reason
of loss or damage to the foregoing property and of eminent domain or
condemnation awards.




Terms used and not otherwise defined in this Agreement shall have the meaning
given such terms in the Michigan Uniform Commercial Code (the “UCC”).  In the
event the meaning of any term defined in the UCC is amended after the date of
this Agreement, the meaning of such term as used in this Agreement shall be that
of the more encompassing of: (i) the definition contained in the UCC prior to
the amendment, and (ii) the definition contained in the UCC after the amendment.





--------------------------------------------------------------------------------




2.

Perfection of Security Interest.  Borrower hereby irrevocably authorizes Secured
Party to file financing statement(s) and notices describing the Collateral in
all public offices deemed necessary by Secured Party (including the United
States Patent and Trademark Office), and to take any and all actions, including,
without limitation, filing all financing statements, continuation financing
statements and all other documents that Secured Party may reasonably determine
to be necessary to perfect and maintain Secured Party’s security interests in
the Collateral. Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Secured Party chooses to
perfect its security interest by possession, whether or not in addition to the
filing of a financing statement.  Where Collateral is in the possession of a
third party, Borrower will join with Secured Party in notifying the third party
of the Secured Party’s security interest and obtaining an acknowledgement from
the third party that it is holding the Collateral for the benefit of Secured
Party.  Borrower shall pay the cost of filing or recording all financing
statement(s) and other documents.  Borrower agrees to promptly execute and
deliver to Secured Party all financing statements, continuation financing
statements, assignments and all other documents that Secured Party may
reasonably request in form satisfactory to Secured Party to perfect and maintain
Secured Party’s security interests in the Collateral. In order to fully
consummate all of the transactions contemplated under this Agreement, Borrower
shall make appropriate entries on its books and records disclosing Secured
Party’s security interests in the Collateral.




3.

Warranties and Representations.  Borrower represents and warrants that:
(a) Borrower has rights in or the power to transfer the Collateral and its title
to the Collateral is free and clear of all liens, claims or security interests;
(b)  the Collateral, wherever located, is covered by this Agreement; (c) there
are no actions or proceedings which are threatened or pending against Borrower
which could reasonably be expected to result in any material adverse change in
Borrower’s financial condition or which could reasonably be expected to
materially affect any of the Collateral; (d) the Borrower’s exact legal name is
as set forth in the first paragraph of this Agreement; (e) Borrower has duly
filed all federal, state, and other governmental tax returns which Borrower is
required by law to file, and will continue to file same during such time as any
of the Obligations remain owing to Secured Party, and all such taxes required to
be paid have been paid, in full; (f) the execution and delivery of this
Agreement and any instruments evidencing Obligations will neither violate nor
constitute a breach of any agreement or restriction of any type to which
Borrower is a party or is subject; and (g) Borrower is or will become the owner
of the Collateral free from any liens, encumbrances or security interests,
except for this security interest and existing liens disclosed to and accepted
by the Secured Party in writing, and will defend the Collateral against all
claims and demands of all persons at any time claiming any interest in it.  




4.

Covenants.  Borrower covenants and agrees that while any of the Obligations
remain unperformed and unpaid it will: (a) preserve its legal existence and not,
in one transaction or a series of related transactions, merge into or
consolidate with any other entity, or sell all or substantially all of its
assets; (b) not change the state in which it is organized; (c) neither change
its name, form of business entity nor address of its chief executive office
without giving written notice to Secured Party at least thirty (30) days prior
to the effective date of such change, and Borrower agrees that all documents,
instruments, and agreements demanded by Secured Party in response to such change
shall be prepared, filed, and recorded at Borrower’s expense prior to the
effective date of such change; (d) not use the Collateral, nor permit the
Collateral to be used, for any unlawful purpose; (e) maintain the Collateral in
working condition and repair; and (f) indemnify and hold Secured Party harmless
against claims of any persons or entities not a party to this Agreement
concerning disputes arising over the Collateral.




5.

Insurance, Taxes, Etc.  Borrower has the risk of loss of the Collateral.
Borrower shall: (a) pay promptly all taxes, levies, assessments, judgments, and
charges of any kind upon or relating to the Collateral, to Borrower’s business,
and to Borrower’s ownership or use of any of its assets, income, or gross
receipts, except to the extent contested in good faith; and (b) at its own
expense, keep and maintain all of the Collateral fully insured against loss or
damage by fire, theft, explosion and other risks, and shall furnish Secured
Party with such policies and evidence of payment of premiums upon request. If
Borrower fails to obtain or maintain any of the policies required above or pay
any premium in whole or in part, or shall fail to pay any such tax, assessment,
levy, or charge or to discharge any such lien, claim, or encumbrance, then
Secured Party, without waiving or releasing any obligation or default of
Borrower hereunder, may at any time thereafter (but shall be under no obligation
to do so) make such payment or obtain such discharge or obtain and maintain such
policies of insurance and pay such premiums, and take such action as Secured
Party deems reasonably advisable. All sums so disbursed by Secured Party,
including reasonable attorney fees, court costs, expenses, and other charges,
shall be part of the Obligations, covered by this Agreement, and payable upon
demand together with interest at the highest rate payable in connection with any
of the Obligations from the date when advanced until paid.




6.

Care, Custody, and Dealings with Collateral.  Secured Party shall have no
liability to Borrower with respect to Secured Party’s care and custody of any
Collateral in Secured Party’s possession and shall have no duty to sell,
surrender, collect or protect the same or to preserve rights against prior
parties or to take any action with respect to them beyond the custody of them,
exercising that reasonable custodial care which it would exercise in holding
similar interests for its own account. Secured Party shall only be liable for
its acts of gross negligence. Secured Party is hereby authorized and empowered
to take the following steps, subsequent to a default: (a) to deal directly with
issuers, entities, owners, transfer agents and custodians to effect changes in
the registered name of any such Collateral, to effect substitutions and
replacements necessitated by any reason (including by reason of
recapitalization, merger, acquisition, debt restructuring or otherwise), to
execute and deliver receipts and to take possession of them; (b) to communicate
and deal directly with payors of instruments (including securities, promissory
notes, letters of credit, certificates of deposits and other instruments), which
may be payable to or for the benefit of Borrower at any time, with respect to
the terms of payment of them; (c) in the Borrower’s name, to agree to any
extension of payment, any substitution of Collateral or any other action or
event with respect to the Collateral; (d) to notify parties who have an
obligation to pay or deliver anything of value (including money or securities)
with respect to the Collateral to pay or deliver the same directly to Secured
Party on behalf of Borrower and to receive and receipt for any such payment or
delivery in Borrower’s name as an addition to the Collateral; (e) to surrender
renewable certificates or any other instruments or securities forming a portion
of the Collateral which may permit or require reissuance, renewal or
substitution at any time and to immediately take possession of and receive
directly from the issuer, maker or other obligor, the substituted instrument or
securities; (f) to exercise any right which Borrower may have with respect to
any portion of the Collateral, including rights to seek and receive information
with respect thereto; and (g) to do or perform any other act and to enjoy all
other benefits with respect to the Collateral as Borrower could in its own name.





2




--------------------------------------------------------------------------------




7.

Information.  Borrower shall permit Secured Party or its agents, upon reasonable
request, to have access to, and to inspect, all the Collateral.




8.

Events of Default.  The Borrower, without notice or demand of any kind, shall be
in default under this Agreement upon the occurrence and during the continuance
of any “Event of Default” as defined in the Note (an “Event of Default”).




9.

Remedies Upon Default.  




(a)

Upon the occurrence of any Event of Default, Secured Party may exercise from
time to time any rights and remedies including the right to immediate possession
of the Collateral available to it under applicable law. Secured Party may
directly contact third parties and enforce against them all rights which arise
with respect to the Collateral and to which Borrower or Secured Party would be
entitled.




(b)

Borrower waives any right it may have to require Secured Party to pursue any
third person for any of the Obligations. Borrower agrees, upon the occurrence of
an Event of Default, to assemble at its expense all the Collateral and make it
available to Secured Party at a convenient place acceptable to Secured Party.
Borrower agrees to pay all costs of Secured Party of collection of the
Obligations, and enforcement of rights under this Agreement, including
reasonable attorney fees and legal expenses, including participation in Secured
bankruptcy proceedings, and expense of locating the Collateral and expenses of
any repairs to any realty or other property to which any of the Collateral may
be affixed or be a part. If any notification of intended disposition of any of
the Collateral is required by law, such notification, if mailed, shall be deemed
reasonably and properly given if sent at least ten (10) days before such
disposition, postage pre-paid, addressed to the Borrower at the address of the
Borrower appearing on the Note or records of Secured Party.




(c)

Any sale shall conform to commercially reasonable standards as provided in the
UCC.  Borrower acknowledges that Secured Party may be unable to effect a public
sale of all or any portion of the Collateral because of certain legal and/or
practical restrictions and provisions which may be applicable to the Collateral
and, therefore, may be compelled to resort to one or more private sales to a
restricted group of offerees and purchasers.  Secured Party shall have no
obligation to clean up or otherwise prepare the Collateral for sale. Secured
Party may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. Secured Party may specifically disclaim any warranties as to the
Collateral. If the Secured Party resorts to one or more private sales, Secured
Party shall give Borrower notice and the right to match bids.  If Secured Party
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Secured Party and applied
to the indebtedness of the purchaser. In the event the purchaser fails to pay
for the Collateral, Secured Party may resell the Collateral and the Borrower
shall be credited with the proceeds of sale. Secured Party shall have no
obligation to marshal any assets in favor of the Borrower. BORROWER WAIVES THE
RIGHT TO JURY TRIAL IN ANY PROCEEDING INSTITUTED WITH RESPECT TO THE COLLATERAL.
Out of the net proceeds from sale or disposition of the Collateral, Secured
Party shall retain all the Obligations then owing to it and the actual cost of
collection (including reasonable attorney fees) and shall tender any excess to
Borrower or its successors or assigns. If the Collateral shall be insufficient
to pay the entire Obligations, Borrower shall pay to Secured Party the resulting
deficiency upon demand.




(d)

Except as otherwise provided in this Agreement, Borrower expressly waives any
and all claims of any nature, kind or description which it has or may have
against Secured Party or its representatives, by reason of taking, selling or
collecting any portion of the Collateral. Borrower consents to releases of the
Collateral and to sales of the Collateral in groups, parcels or portions, or as
an entirety, as Secured Party shall deem appropriate. Borrower expressly
absolves Secured Party from any loss or decline in market value of any
Collateral by reason of delay in the enforcement or assertion or nonenforcement
of any rights or remedies under this Agreement. Borrower agrees that Secured
Party shall, upon the occurrence of an Event of Default, have the right to
peacefully retake any of the Collateral. Borrower waives any right it may have
in such instance to a judicial hearing prior to such retaking.




(e)

Secured Party may exercise all rights and remedies provided by the UCC as it
exists on the date of this Agreement or as it may be amended.




10.

General.  




(a)

Time shall be deemed of the very essence of this Agreement.




(b)

Secured Party shall be deemed to have exercised reasonable care in the custody
and preservation of any Collateral in its possession if it takes such action for
that purpose as Borrower requests in writing, but failure of Secured Party to
comply with any such request shall not of itself be deemed a failure to exercise
reasonable care, and failure of Secured Party to preserve or protect any rights
with respect to such Collateral against any prior parties or to do any act with
respect to the preservation of such Collateral not so requested by Borrower
shall not be deemed a failure to exercise reasonable care in the custody and
preservation of such Collateral.




(c)

This Agreement has been delivered in Michigan and shall be construed in
accordance with the laws of the State of Michigan.





3




--------------------------------------------------------------------------------




(d)

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.




(e)

The rights and privileges of Secured Party under this Agreement shall inure to
the benefit of its successors and assigns, and this Agreement shall be binding
on all assigns and successors of Borrower and all persons who become bound as a
debtor to this Agreement.




(f)

Borrower hereby expressly authorizes and appoints Secured Party to act as its
attorney-in-fact for the sole purpose of executing any and all financing
statements or other documents deemed necessary to perfect the security interest
herein contemplated.




(g)

Any delay on the part of Secured Party in exercising any power, privilege or
right under this Agreement, or under any other instrument executed by Borrower
to Secured Party in connection with this Agreement, shall not operate as a
waiver, and no single or partial exercise, or the exercise of any other power,
privilege or right shall preclude other or further exercise, or the exercise of
any other power, privilege or right. The waiver of Secured Party of any default
by Borrower shall not constitute a waiver of any subsequent defaults, but shall
be restricted to the specific default waived. All rights, remedies and powers of
Secured Party under this Agreement are irrevocable and cumulative, and not
alternative or exclusive, and shall be in addition to all rights, remedies, and
powers given under this Agreement or in or by any other instruments, or by the
UCC or any laws now existing or enacted after the date of this Agreement.




(h)

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument.  Facsimile
or photostatic copies of signatures to this Agreement shall be deemed to be
originals and may be relied on to the same extent as the originals.




[Signatures on the following page]





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Security Agreement to be
fully executed as of the day and year first written above.







BORROWER:

HEALTH ENHANCEMENT PRODUCTS, INC.







/s/ Philip M. Rice                

By: Philip M. Rice, II, CFO











[Signature Page to Security Agreement]





